Mr. Justice Texidor
delivered the opinion of the Court.
In this ease the main contention advanced by the appellant is that the time allowed the stenographer for making the transcript of the evidence can not begin to rnn until the order for the preparation of such transcript has been notified to him; that in the case at bar the order was entered on March 25, 1929, and notified on the 28th of the same month, and therefore the statutory period of twenty days must be computed from that date, or March 28. The appellant states that on April 16,1929, it filed an application for an extension of 30 days to file the transcript, and that the latter (called by the appellant “statement of the case”) was filed on April 30, 1929; that the following day,-or May 1, was set for the settlement of the transcript, and that on the 11th of the same month of May the appellee filed a motion opposing the approval thereof because it had not been filed in time. The court sustained the motion and refused to approve the tran*284script. The present appeal has been taken from that decision.
The transcript of the record filed in this appeal includes: the judgment rendered on March 14, 1929, duly notified; the notice of appeal which hears date of March 20, 1929; a motion of the appellant dated March 28, 1929, electing the method of a transcript of the evidence and praying for an order for its preparation; an order of the court entered on the 25th of the same month granting that motion and a notation thereon which says: “Served with copy, March 28,1929. (signed) Carmelo Gr. Pérez, Stenographer”; a motion of the appellant dated April 16, 1929, requesting an extension and the judge’s indorsement thereon entered on the same day and worded, “motion granted”; an order made by the judge on April 30, 1929, acknowledging the filing of the transcript and setting May 10, 1929, for its settlement; a motion dated May 10, 1929, opposing the approval of the transcript and filed on the 11th of the same month; an order of the court made on the 21st of that month, refusing to approve the transcript on the ground that the latter had not been filed in time; a motion for reconsideration filed by the appellant and an order denying the same dated May 29, 1929; and the notice of appeal from the order refusing the approval of the transcript, dated the 31st of the same month.
Two errors have been assigned, by the appellant. The first is that the court erred in holding that the statutory period of twenty days for filing the transcript had expired; and the second that it erred in deciding the motion of the appellee opposing the approval of the transcript without hearing the appellant.
Even if there were no other decisions of this court announcing the applicable doctrine in regard to the matter, the following excerpt from the opinion in Solichs v. Board of Examiners, 39 P.R.R. 224, 225, would suffice to dispose of the first assignment of error:
*285“Tbe special duty of tbe appellant is to see that tbe order to tbe stenographer is delivered to tbat officer. Tbe failure of tbe secretary to do so is imputable to the appellant.”
As regards the second assignment, we fail to find in the record any basis for tbe assertion made by tbe appellant. What we have found is the following, taken from the order of the court of May 20, 1929:
“Tbe second ground for tbe reconsideration is tbat the opposing motion incorporated in tbe record was not notified to tbe appellants. That motion was filed by tbe plaintiff in pursuance of an order directing him to state in writing bis grounds of opposition made by the court when be appeared on May 10 and orally opposed tbe approval of tbe transcript, at which bearing tbe appellant failed to- appear notwithstanding it bad been notified.”
This agrees with what is stated by the appellee in his brief. And it being so, the court did not err as claimed in the second assignment.
The order appealed from must be affirmed.